Citation Nr: 1133423	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-12 493	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder of the nose.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder of the chest.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder of the upper back.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder of the right cheek.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder of the right arm.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder of the left arm.

7.  Entitlement to service connection for a skin disorder of the nose.

8.  Entitlement to service connection for a skin disorder of the chest.

9.  Entitlement to service connection for a skin disorder of the upper back.

10.  Entitlement to service connection for a skin disorder of the right cheek.

11.  Entitlement to service connection for a skin disorder of the right arm.

12.  Entitlement to service connection for a skin disorder of the left arm.

13.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  Jurisdiction over the appeal currently resides with the RO in Cleveland, Ohio.  In June 2011, the Veteran testified at a video hearing before the undersigned.  A transcript of this hearing has been included in the claims file.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Initially, the Board notes that it has recharacterized the Veteran's claims of service connection for skin disorders of the nose, of the chest, of the upper back, of the right cheek, of the right arm, and of the left arm as claims to reopen given the finality of the earlier March 1995 rating decision that denied service connection for skin cancers.  See Barnett v. Brown, 8 Vet. App. 1 (1995) (holding that the Board has a legal duty to consider the issue of whether new and material evidence has been submitted to reopen the claim regardless of the RO's actions); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim). 

Next, the Board notes that it has recharacterized the Veteran's claims of service connection for skin cancers of the nose, of the chest, of the upper back, of the right cheek, of the right arm, and of the left arm as claims of service connection for skin disorders to more accurately reflect his intent when filling these claims.  See, for example, Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (holding that though a Veteran may only seek service connection for posttraumatic stress disorder, his claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed).  

Lastly, the Board notes that the Veteran's June 2009 notice of disagreement also included the RO's denial of his claim of service connection for bilateral hearing loss and its award of a noncompensable rating for his right temple scar.  However, the Board finds that these issues are no longer in appellate status because in a March 2010 rating decision the RO granted service connection for bilateral hearing loss and in a May 2010 statement the Veteran withdrew his claim for a higher evaluation for his right temple scar after the RO awarded this disability a 30 percent rating.  See 38 C.F.R. § 20.204(b) (2010) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision); Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).

In a March 2011 statement, the Veteran raised a claim for an increased rating for his bilateral hearing loss.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The claims of service connection for skin disorders of the right cheek, of the right arm, and of the left arm as well as the claim of service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence received since the March 1995 rating decision is new and when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for skin disorders of the nose, of the chest, of the upper back, of the right cheek, of the right arm, and of the left arm.  

2.  The preponderance of the competent and credible medical evidence of record demonstrates that the Veteran's skin disorders of the nose, chest, and upper back, diagnosed as post operative scaring caused by actinic keratosis, are due to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence was received sufficient to reopen the claims of entitlement to service connection for skin disorders of the nose, of the chest, of the upper back, of the right cheek, of the right arm, and of the left arm.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Skin disorders of the nose, chest, and upper back, diagnosed as post operative scaring caused by actinic keratosis, were incurred in service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to applications to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the application to reopen the claims of service connection for skin disorders of the nose, of the chest, of the upper back, of the right cheek, of the right arm, and of the left arm, the Board notes that these claims are being reopened for the reasons explained below.  Therefore, any defects in VCAA notice and development as to reopening is harmless error.  

As to the claims of service connection for skin disorders of the nose, of the chest, and of the upper back, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

In summary, the Board finds that the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The New and Material Evidence Claims

The Veteran contends that he has skin disorders of the nose, of the chest, of the upper back, of the right cheek, of the right arm, and of the left arm due to his exposure to ionizing radiation and sun in the Yucca Flats in Nevada during Operation Teapot.  It is requested that the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision maker.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the March 1995 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Regulations also provide that malignant tumors will be presumed to have been incurred in-service if it manifests its self to a compensable degree within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to disease or injury caused by the alleged radiation exposure, service connection may also be established in one of two other ways.  Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  

First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of the specifically enumerated cancers, it will be presumed that the cancer was incurred in-service.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2010).  The list of the specifically enumerated cancers are as follows:  (i) Leukemia (other than chronic lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of the small intestine; (viii) Cancer of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of the urinary tract; (xvi) Bronchiolo-alveolar carcinoma; Note: For the purposes of this section, the term "urinary tract" means the kidneys, renal pelves, ureters, urinary bladder, and urethra; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of the ovary. 

The list of the specifically enumerated radiation-risk activities include: onsite participation at atmospheric nuclear tests including Operation Teapot; participation in the occupation of Hiroshima or Nagasaki, Japan during specific periods of time; and service at specific nuclear weapons production facilities.  38 C.F.R. §§ 3.309(d)(3). 

Second, if a Veteran was exposed in service to ionizing radiation and, after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in-service.  38 C.F.R. § 3.311.  The list of the specifically enumerated diseases are as follows:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that in May 2007 VA received for the first time the Veteran's dose estimates from the Defense Threat Reduction Agency.  The record also shows that in June 2008 VA received a medical opinion, based upon the Veteran's dose estimate, that it was at least as likely as not that the claimant's skin cancers resulted from his radiation exposure in service.  The record thereafter shows that a VA examiner opined in April 2010 that the Veteran's actinic keratosis and subsequent post operative scaring of his nose, chest, and upper back were caused by his sun exposure in the Yucca Flats in Nevada during Operation Teapot.  

The Board finds that these opinions, the credibility of which must be presumed, when combined with the claimants competent and credible statements on having observable post operative scarring on the nose, chest, upper back, right cheek, and arms (see Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.), provides for the first time competent evidence that the Veteran has skin disorders of the nose, of the chest, of the upper back, of the right cheek, of the right arm, and of the left arm that were caused by his military service.  See 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Therefore, the Board finds that the additional evidence is both new and material as defined by regulation.  38 C.F.R. § 3.156(a).  The claims of service connection for skin disorders of the nose, of the chest, of the upper back, of the right cheek, of the right arm, and of the left arm are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Service Connection Claims

As to evidence of in-service incurrence of a disease or injury, the record shows that the Veteran was exposed to ionizing radiation and sun in the Yucca Flats in Nevada during Operation Teapot.  Therefore, the Board finds that the Veteran has the required in-service injury.  See 38 C.F.R. § 3.303.

As to medical evidence of a current disability, the Board notes that the April 2010 VA scars examiner opined that the Veteran had post operative scaring due to the removal of actinic keratosis on the nose, chest, and upper back.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that the Veteran has current disabilities.  See 38 C.F.R. § 3.303.

As to medical evidence of a nexus between the documented in-service sun injury and the current scaring due to the removal of actinic keratosis on the nose, chest, and upper back, the April 2010 VA scars examiner opined that the actinic keratosis was caused by the Veteran's verified exposure to sun in the Yucca Flats in Nevada during Operation Teapot.  In the June 2010 addendum, the examiner cited to controlling medical literature which found a statistical relationship between sun exposure and patients later developing actinic keratosis.  The Board notes that this opinion is also not contradicted by any other medical opinion of record.  See Colvin, supra.  This opinion was based on a claims file review, including his service treatment records, and an evaluation of the Veteran.  Therefore, the Board finds that the Veteran has medical evidence of a nexus between the documented in-service sun injury and the current scaring due to the removal of actinic keratosis on the nose, chest, and upper back.  See 38 C.F.R. § 3.303.

Accordingly, with granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection for skin disorders of the nose, chest, and upper back, diagnosed as post operative scaring caused by actinic keratosis, is warranted because the record contains medical evidence of current disabilities, evidence of the in-service incurrence of an injury, and medical evidence of a nexus between the in-service injury and the current disabilities.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Hickson, supra.


ORDER

The claim of entitlement to service connection for a skin disorder of the nose is reopened.

The claim of entitlement to service connection for a skin disorder of the chest is reopened.

The claim of entitlement to service connection for a skin disorder of the upper back is reopened.

The claim of entitlement to service connection for a skin disorder of the right cheek is reopened.

The claim of entitlement to service connection for a skin disorder of the right arm is reopened.

The claim of entitlement to service connection for a skin disorder of the left arm is reopened.

Service connection for a skin disorder of the nose, diagnosed as post operative scaring caused by actinic keratosis, is granted.

Service connection for a skin disorder of the chest, diagnosed as post operative scaring caused by actinic keratosis, is granted.

Service connection for a skin disorder of the upper back, diagnosed as post operative scaring caused by actinic keratosis, is granted.


REMAND

As to the claims of service connection for skin disorders of the right cheek, of the right arm, and of the left arm, the Board notes that the record includes verification that the Veteran was exposed to ionizing radiation during Operation Teapot during active duty.  The record also includes a June 2008 medical opinion that the Veteran's skin cancer was caused by his exposure to ionizing radiation during Operation Teapot.  The record likewise includes an April 2010 VA opinion that the Veteran's actinic keratosis and subsequent post operative scaring was also caused by his sun exposure in the Yucca Flats in Nevada during Operation Teapot.  Moreover, the Board finds that the Veteran is competent and credible to report on having post operative scarring of the right cheek, of the right arm, and of the left arm because these scars are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, the Board finds that the Veteran is not competent to report on the underlying reasons for the scarring because as a lay person he is not competent to diagnose skin cancer or actinic keratosis because he does not have the required medical expertise.  Id.  Likewise, the Board finds that the Veteran is not competent to provide an opinion as to the cause of his skin cancer or actinic keratosis, such as in-service ionizing radiation or sun exposure, because he does not have the required medical expertise.  Id.  Therefore, the Board finds that a remand to obtain medical opinions as to these questions is required.  See 38 U.S.C.A. § 5103A(d); McLendon, supra. 

As to the claim of service connection for tinnitus and the skin disorders, the Veteran testified that he received treatment at VA for a very long time.  Thereafter, he specifically testified about receiving VA treatment in the 1970's.  However, while the record shows that the Veteran separated from military service in 1955, the record only contains his August 2009 to December 2009 treatment records from the Chillicothe VA Medical Center.  Similarly, the record is devoid of any private treatment records dated prior to 1998.  Therefore, the Board finds that these issues must be remanded to obtain the Veteran's outstanding VA as well as outstanding private treatment records since 1955.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1. After obtaining all needed authorizations, the RO/AMC should obtain and associate with the claims file all of the Veteran's outstanding treatment records from all identified sources since 1955 including all of his treatment records from the Chillicothe VA Medical Center since that time.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims file and the claimant notified in writing.  As to any VA treatment records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After undertaking the above development to the extent possible, the RO/AMC should obtain another addendum to the April 2010 VA scars examination by the same examiner or another qualified dermatological examiner if the first examiner is not available.  The claims file is to be provided to the examiner for review in conjunction with the addendum and the examiner should state that he reviewed these records in the addendum.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not that the Veteran's has a skin disorder of the right cheek, of the right arm, and/or of the left arm including skin cancer, actinic keratosis, and/or post operative scarring from removing any skin cancer or actinic keratosis?

b.  Is it at least as likely as not that any diagnosed skin disorder of the right cheek, of the right arm, and/or of the left arm including skin cancer, actinic keratosis, and post operative scarring from removing any skin cancer or actinic keratosis were caused by his military service including his verified exposure to ionizing radiation and sun in the Yucca Flats in Nevada during Operation Teapot?

Note 1:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3. The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


